OPINION OF THE COURT
Memorandum.
The order appealed from should be affirmed, with costs. The Appellate Division has found, with regard to the property and assets held jointly, that respondent husband successfully rebutted the presumption of a gift which arises from the act of taking title jointly in the name of both spouses (see Kover v Kover, 29 NY2d 408, 419). Reviewing this determination, as we must, in light of the realities of the situation as expressed by the record viewed as a whole, we find that the conclusion of the Appellate Division is indeed supported by the weight of the evidence, and should be sustained.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in a memorandum.
Order affirmed.